Case 1:17-cv-00830-NLH-AMD Document 148 Filed 08/13/20 Page 1 of 4 PageID: 1768



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     DAVID A. GAMBINO,                     1:17-cv-0830 (NLH) (AMD)

                    Plaintiff,             MEMORANDUM OPINION & ORDER

           v.

     AHSA CASSANO, et al.,

                    Defendants.


 APPEARANCES:

 David A. Gambino
 19757055
 VOARRC
 175 Ward St
 Rochester, NY 14605

       Plaintiff pro se


 Craig Carpenito, United States Attorney
 Susan R. Millenky, Assistant United States Attorney
 U.S. Attorney’s Office for the District of New Jersey
 970 Broad St.
 Suite 700
 Newark, NJ 07102-2535

       Attorneys for Defendants

 HILLMAN, District Judge

       WHEREAS, Plaintiff filed a pro se complaint and an amended

 complaint in 2017 which consisted of 45 defendants, was 95 pages

 long, and asserted claims pursuant to Bivens v. Six Unknown

 Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

 403 U.S. 388 (1971), the Federal Tort Claims Act, and the
Case 1:17-cv-00830-NLH-AMD Document 148 Filed 08/13/20 Page 2 of 4 PageID: 1769



 Americans with Disabilities Act.         ECF Nos. Docket No. 1 and 14.

 At that time, Plaintiff was an inmate at FCI Fort Dix in New

 Jersey; 1 and

        WHEREAS, after the filing of the amended complaint,

 Defendants moved to dismiss Plaintiff’s amended complaint, see

 ECF No. 120; and

        WHEREAS, in opposition to the Motion, appointed counsel for

 Plaintiff filed a letter response requesting leave to file a

 second amended complaint to streamline the allegations, claims,

 and defendants, see ECF No. 124; and

        WHEREAS, the Court granted the request to file a second

 amended complaint on October 11, 2019, see ECF No. 131; and

        WHEREAS, the Court relieved appointed counsel of his

 appointment on December 11, 2019 due to Plaintiff’s request that

 he be permitted to proceed pro se, see ECF Nos. 133 & 137; and

        WHEREAS, Plaintiff filed a second amended complaint on his

 own behalf, see ECF No. 135.       The motion to dismiss was

 administratively terminated, ECF No. 137; and

        WHEREAS, Defendants’ motion to dismiss was reinstated on

 December 16, 2019, see ECF No. 140; and

        WHEREAS, Plaintiff moved to stay this matter pending his

 release in October 2020, see ECF Nos. 139 & 142; and




 1   Plaintiff has since been released to a halfway house.
                                      2
Case 1:17-cv-00830-NLH-AMD Document 148 Filed 08/13/20 Page 3 of 4 PageID: 1770



       WHEREAS, the Court granted a brief extension to Plaintiff

 in order to file his opposition papers and administratively

 terminated Defendants’ motion to dismiss, ECF No. 143.            That

 extension was granted with the understanding that the motion to

 dismiss, ECF No. 120, would be reinstated on July 24, 2020, the

 date Plaintiff’s opposition was due, id.; and

       WHEREAS, Plaintiff filed a change of address notification

 on July 27, 2020 indicating he has been released to a halfway

 house in New York, see ECF No. 146; and

       WHEREAS, Plaintiff subsequently filed a letter stating that

 the BOP was retaliating against him because of his attempt to

 litigate this matter.      ECF No. 147.    He stated that the BOP

 would prevent him from being released if he continued litigating

 this matter.    Id. at 3.    He therefore stated he wanted to

 voluntarily dismiss the case “under duress.”          Id. at 4;

       WHEREAS, under Federal Rule of Civil Procedure 41, a

 plaintiff “may dismiss an action without a court order by filing

 a notice of dismissal before the opposing party serves either an

 answer or a motion for summary judgment.”         Fed. R. Civ. P.

 41(a)(1).    Defendants filed their answer on May 25, 2018, ECF

 No. 73.    Therefore, Plaintiff may not withdraw his complaint

 absent a court order; and

       WHEREAS, Defendants have not filed a response to

 Plaintiff’s request to dismiss; and

                                      3
Case 1:17-cv-00830-NLH-AMD Document 148 Filed 08/13/20 Page 4 of 4 PageID: 1771



       WHEREAS, Plaintiff has been released to a halfway-house

 facility.    He is therefore no longer under the supervision of

 FCI Gilmer officials whom – he as alleged – interfered with his

 ability to file opposition to Defendants’ motion,

       THEREFORE, IT IS on this      13th       day of August, 2020

       ORDERED that the request to voluntarily withdraw the

 complaint, ECF No. 147, is denied; and it is further

       ORDERED that the Clerk shall reinstate the motion to

 dismiss, ECF No. 120, with a return date of September 8, 2020.

 Plaintiff’s opposition is due August 25, 2020 and Defendants’

 reply papers are due September 1, 2020; and it is finally

       ORDERED that the Clerk shall send a copy of this Order to

 Plaintiff by regular mail.


                                              s/ Noel L. Hillman
 At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      4
